Citation Nr: 9925193	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  95-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for alcohol and drug abuse, 
claimed as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1968.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to service 
connection for alcohol and drug abuse, claimed as secondary 
to the veteran's service-connected PTSD, to the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO) for additional development of the record.  A review of 
the record reflects that a VA examination has been completed.  
Additional development of the record has also been completed 
to the extent possible.  Thus, the case has now been returned 
to the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Upon VA examination dated in August 1997, the examiner 
opined that he did not think it was possible to say that the 
veteran's drinking was recently aggravated by his PTSD.  



CONCLUSION OF LAW

Alcohol and drug abuse are not the result of and have not 
been aggravated by the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran's systems were 
clinically evaluated as normal upon enlistment examination 
with the exception of a birthmark and a scar.  Clinical 
records reflect treatment for malaria.  An October 1967 
clinical record reflects a notation that the veteran had an 
occasional beer.  Upon separation examination, the veteran's 
systems were clinically evaluated as normal with the 
exception of a birthmark, scars, and recurrent low back pain.

A VA examination dated in June 1969 is silent for treatment, 
complaints, or diagnoses relevant to alcohol and/or drug 
abuse.  

Private treatment records dated from January 1987 July 1987 
reflect the veteran was admitted following a serious suicide 
attempt as well as treatment for diabetes.  A July 1987 
history and physical reflects the veteran reported that he 
had been an alcoholic for many years, but he quit drinking 
completely in January 1987 when he discovered he was a 
diabetic.  A consultation report reflects the veteran 
occasionally indulged in alcohol, but had consumed very 
little in the past six months.  However, it was also noted 
that the veteran's spouse tried unsuccessfully to get the 
veteran to quit drinking because he became physically and 
verbally abusive to others while drinking.  The veteran 
admitted he continued to abuse alcohol and did not know when 
to stop.  A July 1987 record reflects a relevant diagnosis of 
a severe dysthymic disorder.

Private treatment records dated from October 1991 to January 
1992 reflect neurotherapy and psychological treatment.  A 
psychological evaluation dated in December 1991 reflects a 
diagnosis of PTSD, dysthymic disorder, and a passive-
aggressive personality with prominent antisocial and 
compulsive traits.  It was noted that the veteran did not 
indicate using habituating substances in an attempt to 
control pain.  The veteran reported a past history of alcohol 
abuse, including during childhood/adolescence, but claimed 
present use of alcohol was none.  The veteran did not admit 
to recently using illicit drugs.  

Relevant VA outpatient treatment records dated from April 
1992 to January 1994 reflect the veteran reported drinking 
excessively at his son's graduation in May 1992.

A December 1992 statement from a private drug and alcohol 
abuse treatment center reflects the veteran was treated from 
December 1982 to March 1983 for stress and marital problems.  
Treatment included stress reduction therapy with a goal of 
teaching better coping mechanisms and preventing stress from 
causing the veteran to further decompensate, thereby 
eliminating the practice of using alcohol/drugs to cope with 
his symptoms.  

Private hospital records dated from December 1992 to January 
1993 reflect treatment for an episode of diabetic 
ketoacidosis.  A history and physical clinical record dated 
in December 1992 reflects a notation that the veteran drank 
socially.  

Upon VA examination dated in September 1994, the veteran 
denied the use of any illicit drugs, but stated he did have a 
past history of heavy alcohol use.  The veteran further 
reported he rarely had difficulty with alcohol at the present 
time.  He indicated that he would have drink from time to 
time, but in general his alcohol use was well controlled.  
The veteran reported he would drink to excess approximately 
once a year.  The veteran stated that he felt he had used 
alcohol as a medication in the past.  Relevant diagnoses of 
chronic, delayed PTSD and dysthymic disorder, secondary to 
PTSD, were noted.  

In a November 1994 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling 
effective April 3, 1992, and denied entitlement to service 
connection for alcohol and drug abuse as secondary to 
service-connected PTSD.  Service connection for malaria has 
been in effect since 1968.

Upon VA examination dated in November 1995, the veteran 
reported that over the past five years his alcohol use had 
greatly diminished.  The veteran reported he would drink more 
on going to bed at night because of pain and at those times 
would drink until he passed out.  Relevant diagnoses of PTSD 
and alcohol abuse were noted.  

In a January 1996 rating decision, the RO, in pertinent part, 
determined that a 100 percent evaluation was warranted for 
PTSD, effective April 3, 1992.

VA outpatient treatment records dated from October 1992 to 
April 1997 were received by the RO in June 1997.  The records 
reflect treatment for diabetes mellitus as well as 
psychological treatment.  An October 1992 record reflects the 
veteran reported drinking four weeks earlier and becoming 
extremely intoxicated.  The veteran also reported drinking in 
July 1993 and January 1994 clinical records.  An April 1995 
record reflects the veteran reported that he had begun 
drinking three months earlier in order to sleep, but had not 
had a drink in the past two weeks.  A record dated in April 
1995 reflects the veteran was given Antabuse.  In December 
1995, the veteran reported drinking over Thanksgiving in 
order to calm down.  A January 1997 record reflects the 
veteran reported drinking after being unable to reach his 
primary physician by phone.  In a February 1997 record, the 
veteran reported a history of alcoholism, but also reported 
that he was currently abstaining.

A VA examination dated in August 1997 reflects the veteran's 
claims folder was reviewed by the examiner prior to the 
examination.  The veteran reported drinking heavily from 1967 
until 1992, after which he became a binge drinker.  Between 
1967 and 1975, the veteran reported drinking in bars and with 
friends on the way home from work.  After the birth of a 
child in 1971, the veteran reported he kept drinking quite 
heavily and he was a daily drinker.  The veteran reported he 
would drink mostly beer, but sometimes scotch if it was hot 
outside.  The veteran reported he would drink until he passed 
out.  The veteran also reported he would have withdrawal 
symptoms if he did not drink for three or four days.  The 
veteran reported he continued drinking at this pace until 
1977.  It was noted that in 1987, the veteran had identified 
the number two problem in his life as drinking.  The veteran 
reported that during a drinking binge he would drink to a 
stupor.  The veteran and his spouse reported binges in 1995 
and 1996.  The veteran reported he did not attend Alcoholics 
Anonymous and he did not take Antabuse, although he had taken 
it several times in the past.  The examiner opined that the 
veteran's drinking was worse in the period of 1967 to 1977, 
that he was still a binge drinker, and he must consider 
himself to be an alcoholic.  The examiner further opined that 
the veteran's PTSD, stress related to a car accident, chronic 
pain condition, and depression had been worse since 1989, a 
time when his drinking had not been exacerbated.  The 
examiner opined that he did not think it was possible to say 
that the veteran's drinking was aggravated by his PTSD 
recently, although it was fair to say that in the period from 
1967 to 1977 his PTSD may well have been aggravating his 
symptoms.  Relevant diagnoses of PTSD, alcohol dependence, 
and recurrent major depressive disorder were noted.  

VA outpatient treatment records dated from September 1997 to 
April 1998 reflect continued psychological treatment.  A 
December 1997 record reflects a notation that the veteran was 
drinking a glass of wine with dinner.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected and the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1996).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service- connected condition, the claimant shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  "The aggravation of a 
substance-abuse disability by a service-connected disability 
can be service connected under section 3.310(a) for purpose 
of all VA benefits.  However, disability compensation cannot 
be paid for such aggravation."  VAOPGPREC 7-99.  Direct 
service connection of a substance-abuse 
disability is precluded for claims filed after October 31, 
1990.  38 U.S.C.A. § 3.105(a).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that he has struggled with alcohol abuse 
since returning from Vietnam and that he used alcohol to cope 
with his job and family.  The veteran further contends that 
service connection is warranted for alcohol and drug abuse as 
secondary to his service-connected PTSD.

The record reflects the veteran is service-connected for 
PTSD, evaluated as 100 percent disabling effective April 3, 
1992.  The veteran was first diagnosed with PTSD in December 
1991, at which time the veteran claimed no present use of 
alcohol.  Upon VA examination dated in August 1997, the 
examiner opined that the veteran's drinking was worse in the 
period of 1967 to 1977.  He further opined that the veteran's 
PTSD had been worse since 1989, a time when his drinking had 
not been exacerbated.  The examiner opined that he did not 
think it was possible to say that the veteran's drinking was 
aggravated by his PTSD recently.  The record is silent for 
any evidence of drug abuse by the veteran.

The veteran's claim for service connection for alcohol and 
drug abuse, claimed as secondary to PTSD, is supported 
primarily by his own contentions. The Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  
Consequently, the veteran's lay assertion that his alcohol 
and drug abuse is caused or aggravated by his service-
connected PTSD is neither competent nor probative of the 
issue in question.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).  

It is dubious that this claim is well grounded because the 
only competent evidence suggesting a link between PTSD and 
alcohol abuse is the August 1997 examiner's comment regarding 
the 1967-1977 period.  That examiner, however, couched his 
observation with the expression "may."   The Court has 
expressed reluctance to accept medical opinions expressing 
possibility as sufficient to well ground a claim.  Bloom v. 
West, 12 Vet. App. 185 (1999); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  But see Watai v. Brown, 9 Vet. 
App. 441(1996). 

The dispositive consideration, however, is that service 
connection was not in effect for PTSD until April 1992.  
Therefore, inasmuch as secondary service connection solely 
arises from the impact of another service-connected entity 
and because PTSD was not a service-connected disability from 
1967 to 1977, it follows that alcoholism or alcohol abuse 
could not have been caused or aggravated during those years 
by a service-connected disorder.  (It is neither argued nor 
shown that malaria caused or aggravated PTSD.)

ORDER

Service connection for alcohol and drug abuse, claimed as 
secondary to service-connected PTSD, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

